On Application for Rehearing.
PER CURIAM.
It is said, in the opinion heretofore handed down, that:
“As to the amount of the award, we are of opinion that it should be increased, and this whether defendant be held liable merely for the injury which was the direct and necessary consequence of the accident, or for such additional *131injury as may have been sustained by reason of the neglect (we will not say incompetence) with which he was treated at Dr. Dale’s hospital.”
In other words, we held that the inevitable disability, resulting directly from the accident entitled plaintiff to the increase allowed, and it is therefore immaterial whether defendant is or is not liable for such consequences as may have resulted from the manner in which his case was dealt with at the hospital to which he was sent by defendant’s agent.
Rehearing refused.